Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 1 of 31




                  EXHIBIT "C"
             KCLMWHIC
             Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 2 of 31                                   1
-r~i




       • 1   UNITED     STATES      DISTRICT         COURT
             SOUTHERN       DISTRICT          OF   NEW YORK
        2                                                     x



        3    WHITESTONE       CONSTRUCTION CORP.,


        4                            Plaintiff,


        5                     v.                                            20    cv   1006          (GHW)


        6    YUANDA     USA   CORPORATION,


        7                            Defendant .                            Telephone               Conference


        8                                                     x

                                                                            New York,               N.Y.
        9                                                                   December               21,   2020
                                                                            11:00      a.m.
       10
             Before :
       11
                                                   HON.   GREGORY   H.   WOODS,
       12
                                                                            District               Judge
       13


       14                                                 APPEARANCES


       15    GOETZ    FITZPATRICK,            LLP
                     Attorneys       for      Plaintiff
       16    BY:     GARY   M.     KUSHNER


       17    FOX   SWIBEL     LEVIN       &   CARROLL,     LLP
                     Attorneys       for      Defendant
       18    BY:     ADAM   L.     GILL


       19


       20


       21


       22


       23


       24


       25



                                 SOUTHERN          DISTRICT   REPORTERS,      P.C.     •   •   •




                                                      (212)   805-0300
          KCLMWHIC
          Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 3 of 31                                                   2
Jr


      1                   (Case      called)


      2                  THE    COURT:          This     is    Judge         Woods.          Let me           begin   by


      3   taking the parties'                appearances.                First,         who     is       on the       line   for


      4   plaintiff?


      5                  MR.    KUSHNER:          Good morning,                   your Honor,                Gary Kushner,


      6   Goetz    Fitzpatrick,             for Whitestone.                   Happy holiday.


      7                  THE    COURT :         Thank     you .         Same       to   you .


      8                  Who    is    on the      line        for   defendant?


      9                  MR.    GILL:       Adam Gill           for      defendant           Yuanda            USA


     10   Corporation .


     11                  THE    COURT :         Good .     Thank         you      very much .


     12                  Let me       begin with          just      a    few brief            comments             about   the


     13   rules    that    I    hope    the parties            will          follow during this


 14       conference .


 15                      First,       remember that this                     is   a public proceeding.                       Any


 16       member    of    the public            or press       is       welcome         to   join            the   conference


 17       at   any time .        The    dial-in          information              is    available              on the


 18       Court's    website,          as you know,            and       I    am not monitoring whether


 19       members    of    the public            are     joining the              conference.


 20                      Second,       please      state       your          name      each time              that   you


 21       speak    during the          conference.             You       should         do that,              regardless      of


 22       whether    or    not       you have      spoken previously.                        It will help our


 23       court    reporter          keep   a    clear    record             of   the    conversation.


 24                   Third,         please       keep your phones                     on mute           at    all   times


25        except    when       you    are   addressing            the        Court      or   your            adversary.



                                SOUTHERN        DISTRICT        REPORTERS,              P.C.*        •   •




                                                   (212)       805-0300
              KCLMWHIC                   Decision
              Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 4 of 31                                                              3
r   '



        - 1                      Fourth,          I'm inviting our                    court     reporter                to    let    us    know


         2    if    he    has        any       difficulty hearing or                     understanding anything that


         3    we    say     here          today.          If    he    does,       and if      he     asks       you to do


         4    something that                   will make             it    easier       for   him to        do          his    job,


         5    please        do       it    to the         extent          that    you    can.


         6                       Finally,            I    am ordering that                there be no recording or


         7    rebroadcast                 of   all       or    any part          of   today's        conference.


         8                       Counsel,            with that             out    of the way,             let me          turn to the


         9    substance              of   today's             conference.


        10                       I    scheduled               this    conference         to     take       up       both the motion


        11    for     judgment            on    the pleadings                filed by         defendant                 Yuanda USA


        12    Corporation                 ("Yuanda"),            as    well      as    the    motion        for          summary


        13    judgment          filed by plaintiff Whitestone                                 Construction Corp.


        14    ("Whitestone") .                   Let me          begin with            a brief procedural history.


        15    Plaintiff              filed its           complaint          on February 25,                 2020.             Docket


        16    Nos .    1,   4        ("Compl.").               On     September         24,     I    entered the parties'


        17    stipulation              dismissing three                    of    the    complaints'                 original          four


        18    counts        —        leaving only plaintiff's                          claim for breach of


        19    contract.              Docket No.               62.     Defendant          filed        a motion               for


        20    judgment          on the pleadings                      on September            25,     2020          (the      "motion

        21    for     judgment            on the pleadings" ) .                       Docket        No.    64.          Plaintiff


        22    filed      its     opposition to that motion                              on    October           9,      2020        (the


        23    "opposition").                    Docket         No.    69.        Defendant           filed          its      reply on


        24    October       16,       2020       (the         "reply ") .         Docket No.              70.


        25                     Fast        on    the      heels       of    the motion              for    judgment            on the



                                          SOUTHERN            DISTRICT       REPORTERS,              P.C.   •   •   •



                                                                 (212)      805-0300
      Case 1:20-cv-01006-GHW Document
      KCLMWHIC                        128-3 Filed 07/23/21 Page 5 of 31
                                 Decision                                                                                    4


' 1   pleadings             filed by defendant,                     plaintiff       filed a motion                for

 2    partial          summary          judgment.             Docket Nos.          71,    72.         In    response to


 3    that motion,                defendant            submitted an          opposition pursuant                      to Rule


 4    56(d)       on November                23,      2020.      Docket No.         79     (the       "Rule      56


 5    opposition" ) .               Plaintiff             filed its         reply to       this motion                last


 6    week,       on       December          15,      2020.      Docket      No.    83    (the        "Rule      56


 7    reply" ) .


 8                         Counsel,          I    have    reviewed the            parties'        submissions.               I


 9    believe          I    have    a       clear view regarding the                     issues           presented


10    there .          That       said,          if   there    is    anything that          either party would


11    like to          add to       your written               submissions          now,    I ' 11 permit you to


12    do   so .    Again,           I       have reviewed all               of    the    documents           submitted


13    in   support           of    the motions               already.


14                         First,       let me         turn    to    counsel       for plaintiff.                 Anything


15    that you'd             like to add to your written                           submissions              in


16    connection with                   either motion?


17                     MR.        KUSHNER:             No.     Thank       you,    your    Honor.


18                     THE        COURT:           Counsel       for   defendant.


19                     MR.        GILL:          No.     We    have    nothing to          add.


20                     Let me           ask you to place               your phones          on mute,             if you


21    would,      please.               I    am going to            rule    on each of       these motions


22    orally.


23                     For     the          reasons      that       follow,       defendant's             motion      for


24    judgment on the pleadings                              is denied.           The    complaint           adequately


25    pleads      a breach           of       contract,          and   I    do    not    accept           defendant's



                               SOUTHERN DISTRICT                    REPORTERS,          P.O.-     •   •



                                                         (212)      805-0300
      Case 1:20-cv-01006-GHW
      KCLMWHIC                                 Document 128-3 Filed 07/23/21 Page 6 of 31
                                                   Decision                                                                       5


- 1   invitation             to   look    outside          of    the       four      corners          of       the    contract,


 2    and documents               integral          to    it,    or       incorporated into                     it    by-


 3    reference          in order         to    decide          the motion.                I    am also             denying


 4    plaintiff's             motion      for       summary       judgment.                Simply put,


 5    plaintiff's             notion      for       summary       judgment            brought             relatively


 6    early      in    the discovery period,                      is premature.


 7                     The parties             are       familiar with the                     underlying             facts      and


 8    procedural             history.          Therefore,             I    will      not       recite          those        in


 9    detail .         To     the   extent          that      any of the             facts       alleged             in the


10    complaint          are pertinent               to my decision,                  those       facts             are


11    embedded in my analysis.


12                    The      same      is    true      with respect                to    the    motion             for


13    summary         judgment.


14                     I .    Motion          for    judgment             on    the pleadings.


15                    Plaintiff's              complaint          currently pleads                        a single cause


16    of   action       for breach of                contract,            which       is    the       subject             of


17    defendant's            motion       for       judgment       on the pleadings.                            In    its


18    motion,     defendant              asserts         that     the          complaint         does          not


19    adequately plead                  a breach         of     contract         because plaintiff has                           not


20    adequately pleaded that                       a    condition precedent                      to          its    claim has


21    been   satisfied.                 Defendant's motion also relies                                    heavily on an


22    argument        that        the    Court      should dismiss                   plaintiff's                claim


23    because     "it        is    not plausible                that Whitestone rejected Yuanda's


24    work . "    Motion           for    judgment            on the pleadings                   at       10.


25    Defendant ' s motion must                     be    denied —              it    asks me             to    do two



                              SOUTHERN          DISTRICT         REPORTERS,                P.C.   •   •   •



                                                     (212)       805-0300
          Case 1:20-cv-01006-GHW Document
          KCLMWHIC                        128-3 Filed 07/23/21 Page 7 of 31
                                     Decision                                                                                           6
f

    ' 1   "things that           I    cannot do in the context of a motion to dismiss :

     2    Draw    inferences              in    favor        of    the movant,          and to make


     3    determinations regarding facts under the                                       guise of an assessment


     4    of the plausibility of the                              allegations .


     5                     A.        Legal      standard.


     6                     i.        Rule      12(c) .


     7                     A complaint must                   contain       "a    short       and plain               statement


     8    of the      claim showing that the pleader                               is    entitled to relief."


     9    Federal         Rule of Civil Procedure                         8(a)(2).           "After             the pleadings


    10    are    closed         —    but     early       enough not          to    delay trial                   —    a party


    11    may move         for      judgment       on the pleadings . "                      Federal             Rule       of    Civil


    12    Procedure         12.        "The      standard           for    granting          a Rule             12(c)       motion


    13    for    judgment           on the pleadings                 is    identical          to that             [for


    14    granting]        a     Rule      12(b) (6)          motion       for    failure          to       state       a    claim."


    15    Lynch      v.   City of New York,                    952 F.3d 67,             75    (2d Cir.               2020)


    16    (quoting Patel              v.    Contemporary Classics,                       259       F.3d          123,       126       (2d


    17    Cir.    2001) ) .          In evaluating a motion                       to    dismiss             pursuant             to


    18    Rule    12(b) (6)          or    a motion           for    judgment          on the pleadings


    19    pursuant        to    Rule       12(c),        a    Court       must   accept           all       facts       set       forth


    20    in   the    complaint            as    true        and draw all         reasonable                    inferences            in


    21    favor      of   the plaintiff.                     See    Vega    v.   Hempstead Union Free


    22    School      District,            801    F . 3d      72,    78    (2d Cir.          2015) .            To    survive


    23    either motion,              a plaintiff's                 complaint          "must      contain            sufficient


    24    factual matter,                 accepted as              true,    to   state        a    claim to relief


    25    that    is plausible              on    its        face."        WC Capital Management ,                          LLC v.



                                  SOUTHERN         DISTRICT           REPORTERS,         P.C.*          •   •



                                                         (212)       805-0300
     Case 1:20-cv-01006-GHW Document
     KCLMWHIC                        128-3 Filed 07/23/21 Page 8 of 31
                                Decision                                                                                                 7


 1    UBS Sees.,           LLC,              711    F . 3d      322,    328        (2d Cir .      2013)          (quoting


 2   Johnson         v.    Rowley,                 569    F.3d        40,    44     (2d    Cir.    2009)).              A claim is


 3   facially plausible when                                  a plaintiff            "pleads       factual          content


 4   that      allows          the           Court       to    draw the           reasonable           inference          that       the


 5   defendant            is        liable          for       the misconduct               alleged."              Ashcroft          v.


 6   Iqbal,         556    U.S.              662,       678     (2009)       (citing Bell Atlantic                       v.


 7   Twombly,         550          U.S.           544,    556     (2007)).


 8                    "To          survive              dismissal,           the plaintiff must                    provide          the


 9   grounds         upon which his                       claim rests              through        factual          allegations


10   sufficient            to           'to       raise       a right        to    relief      about         the    speculative


11   level . ' "          ATSI              Communications,                 Inc.    v.     Shaar Fund,             Ltd.,       493


12   F . 3d    87,    98       (2d Cir.                 2007)     (quoting          Twombly,           550       U.S.    at    544).


13   Although         Rule              8    "does       not    require           'detailed        factual


14   allegations, ' . . .                     it demands more than                       an unadorned


15   the-defendant-unlawfully-harmed-me                                            accusation. "                 Iqbal,       556


16   U.S.      at    668.               "A pleading that                    offers        ' labels      and       conclusions


17   or   'a    formulaic                    recitation          of    the     elements           of    a    cause       of    action

                               1   11
18   will      not    do.                   Id.    (quoting        Twombly,          550     U.S.       at       555).


19   Determining whether                            a    complaint           states       a plausible              claim is          a


20   "context-specific task that                                  requires           the reviewing court to


21   draw on         its    judicial                    experience          and common            sense."          Id.    at    679.


22   However,        the           Court          "may not        weigh the              evidence           in   the     guise       of


23   a plausibility analysis."                                   In    re Aluminum             Warehousing Antitrust


24   Litig.,         95 F.Supp.3d,                       419,    437        (S.D.N.Y.        2015).

25                   When deciding a motion to                                     dismiss,        "a       court       may



                                   SOUTHERN DISTRICT                    REPORTERS,            P.O.***
                                                              (212)    805-0300
      Case 1:20-cv-01006-GHW Document
      KCLMWHIC                        128-3 Filed 07/23/21 Page 9 of 31
                                 Decision                                                                                              8


' 1   'consider      only the                 complaint,         any written              instrument                attached to


 2    the    complaint              as    an exhibit,            any        statements          or    documents


 3    incorporated              in       it   by reference,                 and    any    document             upon which


 4    the    complaint              heavily relies."                   In    re    Thelen       LLP ,         736       F . 3d   213,


 5    219     (2d   Cir .       2013) .


 6                   ii .           Rule      9(c)


 7                   The parties                 do    not      address           F.R.C.P.       9(c),             which


 8    establishes              the pleading                standard          for    pleading          conditions


 9    precedent .              The       rule    provides            —      let me       ask    you       to       please        place


10    your    phones           on    mute.        I    am hearing               some     background                noise.


11                   The        rule       provides :            "In pleading              conditions                   precedent,


12    it    suffices           to    allege       generally that                   all    conditions                precedent


13    have    occurred              or    been    performed.                But     when       denying             that     a


14    condition          precedent              has    occurred            or    been performed,                    a    party


15    must    do    so    with particularity."                             Federal        Rule    of          Civil


16    Procedure          9 .        The prevailing view                     among        the   district                 courts        in


17    this    circuit           is       that    Rule      9    permits         plaintiffs           to        do       what     the


18    rule    says       — plead              satisfaction             of       contractual          provisions                  in


19    generality,              without          the need to              comply with the                  strictures              of


20    Iqbal    and       Twombly.               See    Dervan         v.    Gordian        Group          LLC,          2017 WL


21    819494,       at    *4        (S.D.N.Y.          Feb.      28,       2017)       (collecting                 cases).            And


22    the    two    circuit              courts       to   rule       on    the     issue      have           reached that


23    conclusion .              See      Hildebrand             v.   Allegheny            County,             757       F.3d     99,


24    112    (3d    Cir.       2014)          (under       Rule       9(c),        "the   pleading                 of


25    conditions          precedent             falls          outside       the     stricture                of    Iqbal        and



                               SOUTHERN           DISTRICT           REPORTERS,           P.C.*       •   •




                                                       (212)         805-0300
     Case 1:20-cv-01006-GHW Document
     KCLMWHIC                        128-3 Filed 07/23/21 Page 10 of 31
                                 Decision                                                                                            9


 1   Twombly.") ;         Myers       v.     Central          Florida          Invs . ,        Inc.,       592       F.3d


 2   1201,       1224     (11th      Cir .      2010)       (post     Iqbal/ Twombly decision


 3   concluding          that       plaintiff's             "general           statement"             that          she    had


 4   "fulfilled          all    conditions              precedent          to       institution                of    this


 5   action"       was    "sufficient              to    discharge             her       duty    under          Rule       9    of


 6   the    Federal       Rules       of     Civil       Procedure") .                   If    those       circuit


 7   courts      have     the       right       answer,        this       motion          is    very       easy                the


 8   complaint          alleges       satisfaction              of    the       conditions                precedent             in


 9   generality.              See    complaint           at    paragraph             33.        However,             in


10   Dervan,       Judge       Nathan        conducted          a    considered                analysis             of    Rule


11   9(c)    and       concluded       that        the      plausibility                 requirements                of    Iqbal


12   and    Twombly apply            to      the    pleading          of       conditions             precedent                under


13   Rule    9(c).        Dervan,          2017     WL      819494        at    *5       ("The    Court             sees       no


14   principled basis               on which           to     afford Rule                9(c)    —        an    adjacent


15   subsection          whose      structure            substantially mirrors                            that       of    Rule


16   9(b)    —     a    divergent          reading.           Like        Rule       9(b),       Rule          9(c)       employs


17   the    word       'generally'           in    one      sentence           as    a    point       of


18   differentiation             from a           'particularity'                   requirement                set       forth       in


19   that    sentence's          immediate             neighbor.               Put       differently,


20    generally'          is    used       in     Rule      9(c)     as    a        relative          term, '            serving


21   to    exempt       allegations             that     conditions            precedent              have       been


22   performed          not    from the           baseline         plausibility                 requirement                of


23   Rule    8 (a) ,     but    rather          only     from the          "elevated"             standard                for


24   denials       of    such performance                   established              in    the    second half                   the


25   of    the   rule . " ) .       Since         Dervan was          decided,             two    of my          colleagues



                              SOUTHERN          DISTRICT       REPORTERS,                 P.O.-   •   •




                                                   (212)      805-0300
      Case 1:20-cv-01006-GHW Document
      KCLMWHIC                        128-3 Filed 07/23/21 Page 11 of 31
                                  Decision                                                                                                 10


' 1   in    this       district          have       adopted             Judge       Nathan's             view.             See


 2    Comerica          Leasing Corp.                   v.    Bombardier,                Inc.,       2019             WL   11027701,


 3    at    *8     (S.D.N.Y.         Sept.          30,       2019);          O.F.I.          Imports,                Inc.      v.


 4    General          Electric          Capital             Corp.,       2017       WL       3084981,                at   *5


 5    (S.D.N.Y.          July       20,    2017) .


 6                      For    purposes             of       this       motion,          I    am    employing                the      more


 7    rigorous          standard described by Judge                                  Nathan without                        holding


 8    that       her    approach,          which             is    inconsistent                with the views                        of   two


 9    circuit          courts,       is    correct.                    Because       I       conclude             that


10    plaintiff's             complaint             is       adequately             pleaded under                      the      more


11    stringent          standard,             I    do       not       need to       decide          whether               the       lower


12    pleading          standard would                   apply.


13                     However,           it       is    unquestionable                      that    defendant's                     answer


14    failed       to meet          the pleading                   standard required by Rule                                    9(c) .


15    See    docket         No.     39.        To       deny       that       a    condition             precedent               has


16    occurred         or     been       performed,                defendant             must       do    so          with


17    particularity .                I    am       taking          up    this       motion          notwithstanding


18    defendant's             acknowledged                   failure          to    adequately                plead          this


19    defense .          To    do    otherwise               would        elevate             form       over          substance.               I


20    will    permit          defendant             to       amend       its       answer       to       add          this    defense,


21    as    defendant         has        requested                in    its       reply.


22                     B.     Breach           of       contract          claim.


23                     The     contract             is    governed by New                     York        law.             See       docket


24    No.    4-1    at      ECF     page       10.        Under         New        York      law,        the          "fundamental,


25    neutral       precept          of    contract                interpretation                   is    that          agreements



                              SOUTHERN              DISTRICT            REPORTERS,              P.O.      •   •   •




                                                         (212)          805-0300
     Case 1:20-cv-01006-GHW Document
     KCLMWHIC                        128-3 Filed 07/23/21 Page 12 of 31
                                Decision                                                                                                          11


 1   are    construed             in    accord with                   the       parties '               intent."             Greenfield


 2   v.    Philles Records ,                     Inc.,          98    N.Y.2d 562,                   569       (2002).                 "The    best


 3   evidence       of    what          parties                to    a written                agreement                intend          is what


 4   they    say    in    their             writing."                Id.    (internal                   quotation marks


 5   omitted) .          "Thus,             a written                agreement                that       is    complete,                clear,


 6   and unambiguous                   on    its       face must                be    [interpreted]                         according to


 7   the plain meaning                      of    its          terms."          Id.}          see       also       South          Road


 8   Associates ,         LLC v.             IBM,          4    N.Y.3d          272,          277       (2005) .             ("In       cases


 9   of    contract       interpretation,                            it    is    well          settled that when


10   parties       set    down their                   agreements                in       a    clear          complete                document,


11   their writing                should...                be       enforced according to                                  its    terms."


12   (internal       quotation marks                            omitted) ) .


13                  "In       a    dispute             over          the    meaning                of    a    contract,                the


14   threshold question                      is       whether             the    ambiguous."                       Lockheed Martin


15   Corp.    v.   Retail              Holdings ,               N.V.,       639       F.3d          63,       69       (2d Cir .            2011)


16   (quoting      Krumme              v.    WestPoint                Stevens             Inc.,          238       F.3d          133,       138


17   (2d Cir.      2000) ) .                The       question             of    "whether                or    not          a writing             is


18   ambiguous       is       a    question                of       law to       be       resolved by                      the    courts."


19   W.W.W.    Associates ,                  Inc,          v.       Giancontieri ,                  77       N.Y.2d          157,       162


20   (1990)    (citation                omitted).                    "It    is       well          settled that                   a    contract


21   is   unambiguous              if       the       language             it    uses          has       a definite                   and


22   precise meaning,                   as       to    which          there          is       no    reasonable                   basis       for       a


23   difference          of       opinion.                 Conversely,                . . .        the       language             of    a


24   contract      is     ambiguous                   if       it    is    capable             of more             than          one meaning


25   when    viewed       objectively                      by reasonably                      intelligent                   person who



                              SOUTHERN                DISTRICT             REPORTERS,                   P.C.*      •   •




                                                           (212)          805-0300
         Case 1:20-cv-01006-GHW Document
          KCLMWHIC                       128-3 Filed 07/23/21 Page 13 of 31
                                     Decision                                                                                                      12


.    1   .has      examined the                    context         of      the     entire       integrated agreement."


     2   Lockheed Martin                          Corp.,         639    F.3d,       at    69        (citations               omitted).

                              I!   I
     3                                 Ambiguity            is    determined by                looking within                      the       four


     4   corners             of        the    document,            not       to    outside          sources.'"                    JA Apparel


     5   Corp.          v.    Abboud,              568     F.3d        390,       396    (2d Cir .            2009)          (quoting             Kass


     6   v.     Kass,         91        N . Y . 2d,       554,     566       (1998)).           "It          is    well       settled that


     7   extrinsic                 and parol              evidence           is    not    admissible                to       create          an


     8   ambiguity                 in    a    written            agreement          which       is       complete             and       clear


     9   and unambiguous                          upon     its     face'"          W.W.W.       Associates,                   77 N.Y.2d at


    10   163       ( quoting Intercontinental                                   Planning v.              Daystrom,                Inc.,       24


    11   N . Y . 2d     372,            379       (1969) ) .           "An      analysis        that         begins           with


    12   consideration                       of    extrinsic           evidence           of    what         the        parties          meant,


    13   instead             of        looking        first       to what           they       said          and reaching


    14   extrinsic                evidence            only when              required to                do    so    because             of    some


    15   identified                    ambiguity,           unnecessarily denigrates                                the       contract             and


16       unsettles                the      law."          Id.     "Before           looking to               evidence              of what


17       was       in   the        parties                minds,       a     court must             give      due           weight       to    what


18       was       in   their            contract."              Id.       at     162.     "Parol            evidence


19       evidence            outside              the      four       corners        of    the          document                   is


20       admissible                only        if     a    court       finds        an    ambiguity                in       the    contract.


21       As    a   general              rule,         extrinsic             evidence           is       inadmissible                to       alter


22       or    add      a    provision                to    a    written           agreement."               Schron           v.    Troutman


23       Sanders            LLP,         20    N.Y.3d,           430,        436    (2013).


24                           Under            New     York       law,      the      elements            of    a    breach           of


25       contract            claim            are     (1)       the    existence          of        a   contract,                 (2)



                                        SOUTHERN            DISTRICT            REPORTERS,              P.O.-       •   •




                                                                 (212)          805-0300
     Case 1:20-cv-01006-GHW Document
      KCLMWHIC                       128-3 Filed 07/23/21 Page 14 of 31
                                 Decision                                                                                 13


 1   performance by the party                      seeking recovery,                    (3)    breach by the


 2    other      party,       and     (4)    damages         suffered       as    a    result           of    the


 3   breach.           See    Johnson        v.   Nextel          Communications,              Inc.,          660    F.3d


 4   131,       142    (2d Cir .      2011) .          "Under New York                law,     damages             for


 5   breach       of    contract          should put             the plaintiff          in     the       same


 6   economic          position       he    would have             occupied had the                    breaching


 7   party performed                the     contract."             Oscar    Gruss       &     Son       v.    Hollander,


 8   337       F. 3d   186,    196     (2d Cir.         2003).


 9                     I.    Discussion


10                     1.     Satisfaction             of    the       condition precedent                    is


11   adequately pleaded.


12                     Defendant          does    not       challenge       the    sufficiency                 of   the


13   complaint's             allegations          as    they relate          to most           of      the     elements


14   of the breach             of    contract          claim.          The motion           focuses           on an


15   argument          that plaintiff has                   failed to       allege the                 satisfaction


16   of    a    condition precedent                to defendant's             obligations                    under the


17   parties'          contract.


18                     The    contract       that       is       the   subject     of    the


19   breach-of-contract                claim       is       the    purchase       order        attached as


20   Exhibit A to the               complaint.               Docket No.       4-1.            The provision               of


21   the       contract       at   the heart           of    this      dispute     is    Section              10.     The


22   contract          defines      Whitestone              as    "subcontractor, "                and Yuanda            as


23   "vendor . "            Section    10    of   the        contract provides                 in pertinent


24   part :


25                     Inspection         and defective work:                     (a)    without             any duty



                              SOUTHERN       DISTRICT            REPORTERS,       P.C.-        •   •



                                                  (212)          805-0300
      Case 1:20-cv-01006-GHW Document
      KCLMWHIC                        128-3 Filed 07/23/21 Page 15 of 31
                                  Decision                                                                                       14


• 1   •of   subcontractor                to    vendor       to       provide          continuous             or    exhaustive


 2    inspections,             the       subcontractor may                      inspect       vendor's             work    for


 3    compliance             with       this    purchase             order       or    the    contract             documents,


 4    whether       at       the    project          site       or    at    any       other    place          where       items


 5    or    services          for       such vendor's                work,       or    documents             may    be    in


 6    preparation,             manufacture,                storage,             or    installation.                 Vendor


 7    shall       promptly          prepare          the plan          for       the    approval             of    the


 8    subcontractor                in    order       to    replace          or       correct    any          vendor's          work,


 9    which       subcontractor                shall       reject          as    failing       to    conform to                the


10    requirements             of       this    purchase             order       and/or       contract             documents,


11    whether       rejected before                   or    after          installation             ....           Upon


12    approval          of    vendor's          plan       by    subcontractor,                Vendor             shall


13    promptly          replace          or    correct          any    vendor's          work.           If       vendor    does


14    not    do    so    within          a reasonable             time,          subcontractors                   shall    have


15    the    right       to    do       so    and vendor             shall       be    liable       to       subcontractor


16    for    the    cost       thereof.


17                      In    its    motion,          defendant             argues       that       the       complaint


18    does    not       adequately             allege      that       plaintiff           has       rejected


19    defendant's             work       "as    failing         to     confirm to             the    requirements"                   of


20    the    contract.


21                      Plaintiff             has    adequately pleaded                   that       it       rejected the


22    work    as    nonconforming.                    Paragraph            24     of    the    complaint             states


23    that    "Whitestone               contacted Yuanda                   and declared Yuanda ' s                        WT-3


24    Clerestory             system      work        nonconforming                and    demanded             that    Yuanda


25    remediate         the     nonconforming WT-3                      Clerestory            work,          pursuant          to



                              SOUTHERN              DISTRICT         REPORTERS,           P.C.*      •   •




                                                      (212)       805-0300
          KCLMWHIC                   Decision
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 16 of 31                                                               15


     1    its    contract."             Drawing all               inferences           in    favor              of    the


     2   nonmoving party,                   as    I    must     in    this      context,          these              facts


     3   adequately          plead          satisfaction              of    the   condition precedent.


     4   Plaintiff       alleges             it       declared the           system nonconforming                            — which


 5       is    pretty much          a       synonym to            "failing        to    conform to                   the


 6       requirements"             of the             contract.


 7                      And    the          complaint           adequately            pleads       that          the       work       was


 8       rejected.           Plaintiff pleaded that                          it   declared the work                          as


 9       nonconforming             and       demanded remediation.                          The    complaint                 does         not


10       use    the   word     "reject"               —    but      it    does    not       take    a       dramatic              leap


11       of    inference       to read             a buyer          telling its             vendor          that       the        work


12       product      isn't        up       to    standard          and that          they must             fix       it,       as    a



13       rejection .          To    the          extent        that      defendant ' s        motion             rests          on    a


14       strained       semantic             distinction between                      the    word       "reject"                and the


15       words    used in paragraph                       24   of     the    complaint,            it       is       profoundly


16       flawed.        There       is       no    question that                this    section             of       the


17       complaint       put       defendant            on     notice,          and    in    the    context                of    a


18       motion    in    which          I    am    to   draw        inferences          in    favor             of    the


19       nonmoving party,                   slight      semantic            distinctions            do          not    justify


20       dismissal       of    a    cause          of   action           when   the     meaning             is       clear.


21                      Much       of       defendant's             motion      rests        on    an       invitation                to


22       do    something that                I    cannot       do     in this         context       of          a motion             for


23       judgment       on    the pleadings                 —       to    evaluate          the    credibility                   of


24       plaintiff's          allegations               and to reject             them as           incredible under


25       the    guise   of     a plausibility                   analysis.              Defendant                wants       me    to



                               SOUTHERN               DISTRICT           REPORTERS,         P.O.*       o   o




                                                          (212)      805-0300
    T         KCLMWHIC                   Decision                                                                                                     16
*   V
             Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 17 of 31
         1   accept       that       plaintiff             did not            reject             the    work       as       nonconforming,


         2   but     that   it       only          rejected the work                        at    the    direction                of       a    third


         3   party,       with whose                conclusion regarding the                                 nonconformity                      of    the


         4   products       plaintiff                disagrees.                   Defendant's                reply          lays          bare       in


         5   strategy:           "Yuanda brought                     to       this          Court's          attention


         6   Whitestone's             pleading             in    its      state             court       action          against                Sciame


         7   for    purposes          of       demonstrating that                           Whitestone             cannot plausibly


         8   plead       satisfaction                of    the    condition precedent.                                  That          is,


         9   Whitestone          cannot             truthfully            plead             in    this       action          that          Yuanda ' s


        10   work    failed to             'conform to               the          requirements                of    this          purchase


        11   order and/or             contract documents'                              when Whitestone                      has pleaded


        12   the    contrary          in       a    separate         action under                      oath."           Reply             at    10.


    13                      But       it       is   a     first      principle                   that    the       Court          accepts             as


    14       true    statements                by   a plaintiff                   in    a    complaint.                 The       Second


    15       Circuit       has       held that             "in deciding Rule                           12(c)      motions                 ...    the


    16       same    standard             applicable            to   Rule              12(b) (6)         motions             to       dismiss


    17       [is    employed,             that      is],        "accepting                  all    factual          allegations                   in


    18       the    complaint             as   true       and drawing                   all       reasonable                inferences                in

                                                                          f   H
    19       [the    nonmoving party's]                        favor                   Vega,       801       F.3d       at       78       (quoting


    20       L-7 Designs ,            Inc.,         v.    Old Navy,                LLC,          647 F.3d          419,          429       (2d Cir.


    21       2011)       (all    alterations               except             the       second          in    original)).                       Even


    22       in    the   most        extreme            scenario        —          assuming             that      what           plaintiff


    23       has    pleaded          in   this          case    is   the           opposite             of    what          it    has


    24       asserted       in       another         case       —    that              fact       is    irrelevant                to my


    25       analysis .          I    accept         the       facts          pleaded             here       as   true.               I   cannot



                                      SOUTHERN            DISTRICT                REPORTERS,             P.C.*      •   •




                                                                (212)         805-0300
r       KCLMWHIC                    Decision
        Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 18 of 31                                                          17


    1   engage        in    an assessment               of   the    credibility of plaintiff's


    2   position           or    otherwise         "weigh the         evidence          in the                guise      of     a


    3   plausibility analysis."                          Aluminum Warehousing,                        95       F.Supp.3d            at


    4   437.       Because defendant's motion expressly asks                                              me to do            just


    5   that,      it      fails.


    6                      II.     Motion         for    summary      judgment


    7                   Discovery            in this         case    is    ongoing.              I    entered the


    8   governing           case management plan                    and    scheduling                order          on


    9   September           3,    2020.       Docket         No.    53.     Pursuant             to       it,       fact


10      discovery          is     to be      completed by February                     1,    2021,             and expert


11      discovery          is     to    be   completed by March               18,       2021.                 According to


12      the     case management plan,                     summary         judgment motions                      are      not    due


13      until April              18,    2021.       Less      than    a month          after          the       entry of            the


14      governing          case management                plan      and    scheduling                order,          and    four


15      months      prior to the              end of         fact    discovery,             plaintiff                sought         to


16      leave to        file this motion                  for      summary    judgment.                       See    docket


17      Nos .   65,     68.        The motion            itself      was    filed approximately                            a month


18      later,      on November              9,    2020.        Docket      No.    71;       see docket                  No.    72.


19      At this point,                 the   close      of   fact     discovery             is       still          over    a


20      month      away .


21                      Plaintiff's motion                   argues        that    summary                judgment          should


22      be granted with regard to its                              breach of- contract                        claim.        See


23      plaintiff's memorandum of                         law,      docket No.          73       ("memorandum of


24      law" ) .      The        argument         presented by plaintiff                     is      also           based


25      largely       on    Section          10    —    the provision             of   the        contract               that       I



                                 SOUTHERN         DISTRICT         REPORTERS,          P.C.*          •   •



                                                        (212)      805-0300
 1       KCLMWHIC                    Decision                                                                                     18
i'
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 19 of 31
     1   discussed previously.                         Plaintiff           also points             to paragraph              2    of


     2   the    contract,            which       states,         among       other       things,          the    following:


     3


     4                  "Other            agreements            incorporated             by   reference...                vendor


     5   shall    assume         toward          subcontractor               all       obligations          and


     6   responsibilities                  which,       under the            contract documents                      as   set


     7   forth    in Whitestone purchase                           order      attachment             B   related to


     8   curtain wall pertaining to                             the prime          contract,             subcontractor


     9   assumed toward                  contractor          and owner            and architect/engineer                         and


 10      shall    be    bound by               the   rulings          of   [Whitestone] ,                [Sciame] ,         and


 11      owner    and    architect/engineer . "


 12                     Docket            No.    4-1    at      ECF    page       4.


 13                     At    its         core,      plaintiff's             argument         is     that       it    was


 14      required       under            the    terms      of    its     prime         contract       to    accept


 15      decisions       about            the    quality         of    its    work      by the       prime


 16      contractor          —       Sciame,         and     its      architect.           Sciame          rejected          the


 17      clerestory          work         as    nonconforming,               so    plaintiff         notified


 18      defendant       of      the       rejection pursuant                     to   paragraph           10    of    the


 19      contract .       As         a    result,       plaintiff            argues,       Yuanda          is    obligated


 20      to    remediate         the       rejected work.


 21                    Defendant                opposes         summary       judgment          on   the        basis       of


22       Federal    Rule         of       Civil      Procedure           56 (d)        ("Rule      56 (d) ") .         It


23       argues    that       the         parties      have        not     yet     completed discovery                      and


24       that    defendant               does    not   yet      have       the     facts      necessary           to      oppose


25       the    motion.          I       agree    with that           ultimate          conclusion,              although          I



                               SOUTHERN              DISTRICT         REPORTERS,           P.O. • • •
                                                        (212)         805-0300
t       KCLMWHIC                    Decision                                                                                         19
        Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 20 of 31
*   1   'do not       adopt    all     aspects        of   defendant's          arguments                in       reaching


    2   that    conclusion.             Therefore,          plaintiff's motion                      for       summary


    3   judgment        is    denied under Rule              56 (d) ,        and,    as    a result,                   I    do not


    4   reach     the    merits       of    the   motion.


    5                   A.     Legal       standard        for       denial    of    a    summary             judgment


    6   motion    under        Rule    56 (d) .


    7                   If    the    party      opposing         a    summary       judgment motion                         "shows


    8   by    affidavit        or    declaration that,                 for    specific          reasons,                   it


    9   cannot    present           facts    essential           to    justify       its    opposition,                         the


10      Court    may"        deny    the motion,           allow       time    to    take       discovery,                      or


11      issue    any     other       appropriate           order.        Federal          Rule          of    Civil


12      Procedure        56 (d) .      A party resisting                 summary          judgment                on the


13      ground that           it needs       additional              discovery       in    order             to    defeat


14      the motion must              submit      an   affidavit          pursuant          to       Federal             Rule          of


15      Civil    Procedure           56(d)      (formerly         Rule       56(f)),       showing:                    "(1)


16      what    facts        are    sought      and   how    they       are    to    be    determined,                      (2)


17      how    those     facts      are     reasonably           expected       to    create             a    genuine


18      issue    of material           fact,      (3)      what       effort    affiant             has       taken to


19      obtain    them        and    (4)   why the         affiant       was    unsuccessful                      in   those


20      efforts . "          Meloff v.       N.Y.     Life       Insurance          Company,             51       F.3d,         372,


21      375    (2d Cir.        1995)       (quoting Hudson River Sloop Clearwater,


22      Inc.,    v.    Department           of Navy,        891       F.2d    414,    422       (2d          Cir.          1989)).


23      "Only    in    the     rarest      of    cases      may       summary       judgment            be        granted


24      against       a plaintiff who             has      not    been       afforded the               opportunity


25      to    conduct     discovery."             Miller         v.    Wolpoff & Abramson                         L.L.P.,



                               SOUTHERN         DISTRICT         REPORTERS,          P.C.*      •   •




                                                  (212)      805-0300
         KCLMWHIC                    Decision                                                                                              20
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 21 of 31
     1   '321    F . 3d 292,          303-04           (2d Cir.        2003).

     2                   "The         nonmoving party must                        have       had the              opportunity to


 3       discover        information                  that      is    essential          to     his       opposition                to     the


     4   motion     for       summary             judgment."               Trebor       Sportswear                    Co.,    Inc.        v.


 5       The Limited Stores ,                      Inc.,        865    F.2d       506,       511     (2d Cir.                1989).


 6       The     grant       of    relief pursuant                    to    Rule       56 (d)      is     within             the


 7       discretion           of      the        district           court.        Continental                 Case          Company        v.


 8       Marshall        Granger             &    Company,           LLP,    921       F.Supp.2d              111,          126-27


 9       (S .D.N. Y.        2013) .


10                       B.        Discussion


11                       Summary            judgment            is    premature.              This        is          not    the


12       "rarest       of     cases,"            as    contemplated               by    the     Second                Circuit       in


13       Miller,       321       F.3d       at    303-04.             In my       judgment,              it       would be


14       inappropriate                to    take       up     this     motion          for    summary                 judgment,


15       given    that        defendant               had not         been    afforded an                 adequate


16       opportunity             to    conduct             discovery         at    the       time        that         the motion


17       was    filed.           Id.


18                      Defendant's                   opposition,            including Mr.                    Gill's         affidavit


19       submitted          in    support             of    it,      satisfies          the     requirements                     of Rule


20       56(d)    to    submit             a declaration               or    affidavit           establishing                      "(1)


21       what    facts        are      sought          and how        they        are    to     be       obtained,               (2)   how


22       such    facts        are      reasonably              expected           to    raise        a    genuine            issue        of


23       material       fact,          (3)       what       efforts         the    affiant           has          made      to   obtain


24       them,    and       (4)     why the            affiant's            efforts       were           unsuccessful."


25       Gualandi       v.    Adams,             385       F . 3d   236,     244       (2d Cir.           2004).



                                  SOUTHERN             DISTRICT        REPORTERS,               P.C.*         •   •




                                                             (212)    805-0300
         KCLMWHIC                    Decision
*
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 22 of 31                                                               21


     1                    I .     Defendant             has    shown what          facts          are       sought          and how


    2    they    are      to     be    obtained.


    3                     First,        the       defendant          has    shown what             facts          are       sought


    4    and how they are                  to     be    obtained.           This    element             is       easily met


    5    because       defendant             points       to     discovery         requests             that          had    not


    6    been    fully          responded          to    at    the    time    of    the          motion.              Defendant


    7    describes          incomplete             discovery          responses             and a       desire          to


    8    complete         depositions,                 in particular          a    30(b) (6)            deposition                   of


    9    plaintiff's             principal             affiant,       Mr.    Grzic.              Affidavit            of Adam


10       Gill,       docket No.            79-1        ("Rule    56    affidavit").                   The        Rule       56


11       affidavit          and the          supporting materials                   describe                a    large       volume


12       of    areas      of     inquiry that             defendant          seeks          to    explore.              As       I    will


13       say    in   the        next    section,          I   am not        opining          now      that        all      of        those


14       topics      are        reasonably            expected to           raise       a    genuine             issue       of


15       material         fact.         In      any    event,        this    first          factor          is    satisfied


16       defendant's             affidavit            describes        the    information that                        is     sought


17       and how       it       seeks      to     obtain      that     information.


18                        Ii.      Plaintiff            has     shown       how    such          facts          are   reasonably


19       expected to             raise       a genuine          issue       of material               fact.


20                        Second,          defendant          has     shown       how       some      of        the   facts          that


21       they wish          to   develop          through the              completion            of     discovery                are


22       reasonably          expected to               raids     a    genuine       issue          of       material             fact.


23       At   the    outset,          it     is   undisputed that                 discovery             on the          issue          of


24       damages      is    warranted.                 See Rule        56    reply      at       12.            The motion


25       itself      is     limited to            the    issue        of    liability.                So,        regardless               of



                                 SOUTHERN          DISTRICT          REPORTERS,             P.O.*       •   e




                                                         (212)       805-0300
        KCLMWHIC                    Decision                                                                                                 22
n
        Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 23 of 31
'   1   'what   happens         with this motion,                        discovery proceeds.


    2                 And defendant                     has       shown    that          "discovery                is       needed          into


    3   whether     Sciame           rejected work                  Yuanda provided to                         Whitestone,                   or


    4   whether     the        work      was    solely             the    product          of    Whitestone."                          Rule


    5   56    opposition         at      8 .    Yuanda             argues       that       "while          Whitestone ' s


    6   motion     and     supporting               statement             of    fact       assert          that             Yuanda          was


    7   responsible            for    installation,                  the       language          of       the       purchase


    8   order    clearly         indicates               the       opposite          —     Yuanda was                   a    supplier


    9   of materials            for      this       project."             Id.        This       is    a    legitimate                   issue


10      that    might      raise         a material                issue       of    fact       —     if the work


11      rejected was           not       "vendor's                work"    as       defined          in    the          contract,


12      Whitestone         would have               a    reasonable             argument             that          the


13      contractual            obligation did not                     apply to             it    and that                   it    is    not


14      liable .


15                    I    highlight            that          I    am not       relying          on many                of       the


16      arguments         raised         by    defendant             here.           I    agree      with           counsel             for


17      plaintiff         that many            of       the       issues    raised          seem to                seek          extrinsic


18      evidence      related            to the          relevant          contracts            and their


19      interpretation.                  Absent          an       argument       regarding                the       ambiguity               of


20      the   governing          contract,              which has           not          been presented to me,                              I


21      would not         look      to    extrinsic                evidence          to    construe                their         terms .


22      Similarly,         I   do    not       now embrace                the    argument            that           discovery


23      regarding whether                 "Whitestone,                as    opposed to               a third party,


24      rejected Yuanda ' s              work        —        if   Whitestone              did not             reject Yuanda 's


25      work,   its   motion must                   fail."          Rule        56       affidavit             at    8.           I    do   not



                               SOUTHERN             DISTRICT         REPORTERS,              P.O.*         o   o




                                                         (212)       805-0300
     KCLMWHIC                   Decision                                                                                           23
     Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 24 of 31
 1   see    a textual           basis      to    conclude          that       the    contract             bars


 2   Whitestone             from rejecting nonconforming work                                  based on the


 3   determination              of    a third party.                I    do    not    need       to       take          a


 4   position          on   these      issues         now to       resolve          this       motion          —


 5   defendant            has   identified            a    substantial          issue          that       could             give


 6   rise    to      a disputed         issue         of material             fact.        That          is    sufficient


 7   for    it    to      satisfy this           factor.


 8                     iii .      Defendant           has    demonstrated what                   efforts                it    made


 9   to    obtain         the   requested discovery and why                           its       efforts             were


10   unsuccessful .


11                    With      respect       to      the    third       and    fourth          factors,


12   defendant            has   shown what            efforts       it    took       to    obtain             the


13   discovery            and   why   it    is     that      the    efforts         were        unsuccessful.


14   The   procedural             history        of    this       case   makes        this       point          very


15   clear       —    defendant         has      not       been    successful             in    obtaining                all


16   discovery because                the     discovery period has                        not    yet          expired,             and


17   because         it    appears      the      discovery process                  has        bogged down                   in


18   disputes .


19                    At    the   time      that       this       motion      was     filed,             three          months


20   remained         in    the    fact     discovery period.                    So,       frankly,             I       would


21   not   expect          that   defendant            would have          had      sufficient                time           to


22   complete         the      work   necessary             to    develop      its     defenses.                    I


23   understand            that   two      sets       of   production          were       made           on   Yuanda              in


24   October         of    this   year.         Yuanda           asserts      that     the      productions                       were


25   inadequate            and that,        among          other    things,         plaintiff withheld



                               SOUTHERN       DISTRICT           REPORTERS,           P.O.*      •   e




                                                   (212)         805-0300
     KCLMWHIC                    Decision                                                                                               24
     Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 25 of 31
 1   swaths          of    responsive documents.                         Rule       56    affidavit                at    10-11.


 2   Defendant             notified plaintiff                     of    discovery deficiencies                               in    early


 3   November,             which were               the    subject       of    a meet-and-conf er                        session


 4   that       was       held   on November                23,    2020.        Id.        As    of       the       date          of    the


 5   Rule       56    affidavit,            those          disputes had not                been       resolved.


 6                        On   September             16,    2020,       counsel          for    defendant                noticed


 7   the    deposition               of plaintiff's                30(b)(6)          witness.                 But       because          of


 8   discovery             disputes,            counsel          for    defendant          delayed                completion             of


 9   that       deposition.                Id.       at    12.     Defendant             asserts          that          it    will      be


10   able       to    respond         substantively to                   the Rule          56    motion             after          it


11   has    completed            that       deposition.


12                     Defendant            has       shown       why    its    efforts          to       obtain             the


13   discovery            it    needs       have          been    unsuccessful.                 The       parties             had


14   only       been      working          to       complete       discovery          under       the             current          case


15   management            plan       for       a    short       time    when       the    motion was                   filed.


16   Defendant            was    unreasonable                in    obtaining          the       discovery                at    the


17   time       that      the    summary             judgment motion was                   filed because                      the


18   motion       was      filed prematurely.                       To   be     very       clear,             I    am not


19   concluding            now       that       in    the months          since       the       motion was                   filed


20   that       defendant            has    acted diligently                   in    its    pursuit                of


21   discovery .               But    defendant             has   met     its       burden       under             the    third


22   and    fourth         prongs          of       the    test    and   therefore             meets              the    standard


23   for    a   Rule       56(d)       challenge.


24                     Because         necessary             discovery          is    still       outstanding,                      and


25   even more            discovery was                   outstanding          at    the    time          defendant                filed



                                SOUTHERN             DISTRICT       REPORTERS,             P.O.*      •   s




                                                          (212)    805-0300
      KCLMWHIC
      Case                        Decision
           1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 26 of 31                                                                      25


. 1   .its    opposition,                defendant             could not present                      facts             essential             to


 2    justify           its       opposition to plaintiff's                               summary          judgment                motion.


 3    Therefore,              plaintiff's             motion             for    summary          judgment                is       denied


 4    under        Rule       56(d).


 5                       As       a    note,    although             I    previously             ordered                that       I    would


 6    set     a    briefing             schedule          on    the       substance            of plaintiff's                          motion


 7    after        resolving             the    Rule       56 (d)         challenge,             I    am exercising my


 8    discretion              to       deny    the motion                entirely,          rather             than          to    hold       it


 9    in     abeyance             or    to    defer       its       consideration,                   because             I    believe


10    that        the    parties             should brief                the motion            with the                 benefit          of


11    all    of     the       facts,          not    just       the       snapshot          of       facts             that       were


12    available              at    the       time    that       plaintiff             filed          the       motion.                 After


13    discovery              is       completed,          it    may well             be   that        the          issues          are


14    potentially                 capable       of    resolution                on    summary             judgment                will    be


15    narrowed .              It       will    be    most       efficient             for      the        Court          and       the


16    parties           to    evaluate          a motion             that       is    based          on    a       complete


17    factual           record.


18                       I   emphasize,              again,          the       words      of     the       Second             Circuit:


19    "Only       in     the       rarest       of    cases          may       summary         judgment                be     granted


20    against           a plaintiff             who       has       not    been       afforded the                     opportunity


21    to    conduct          discovery."                  Miller          v.    Wolpoff          &    Abramson                L.L.P. ,


22    321    F . 3d      292,         303-04        (2d    Cir .      2003).


23                       III.          Conclusion


24                      For        the    foregoing             reasons,             defendant's                   motion          for


25    judgment          on     the       pleadings             is    denied          in   its        entirety.



                                   SOUTHERN          DISTRICT             REPORTERS,            P.C.*          •   •




                                                          (212)       805-0300
         KCLMWHIC
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 27 of 31                                                                 26


     1   Plaintiff's            motion          for    summary             judgment          is       also       denied.               I   will


 2       enter       a    separate            order    denying both                of       the motions,                   referring


 3       to    the       transcript            of    today's          conference             for       the       basis          for my


 4       decision .


 5                         Thank         you very much,                counsel,             for       your       patience             as    I


 6       got    through         that          decision.           I    saw that             the motions                   were       fully


 7       briefed,         and       I    thought       that       they would                be    capable             of       early


 8       resolution .               I    had planned            to     resolve          the       motion             to    dismiss


 9       during       the      conference             that      was        adjourned             at   the        parties'


10       request .


11                        Now,          two    issues      that        I    think       I    should discuss                         with the


12       parties,         based on this                set      of     conversations.


13                        First,          counsel         for     defendant,                I've      granted your


14       request         to    amend          the    answer       to       plead    with         particularity                       your


15       defense         related to             the    faulty          condition precedent.                                I    would


16       like    to      set    a    deadline          by which             that    amendment will                        be        filed.


17       By   when       would       you      propose        to       file    your          amended         answer?


18                        MR.       GILL:           Normally,          I    would       say      that       could              be    done


19       pretty       quickly,           within        no more             than    14       days.          But       with           the


20       holidays         and with            the     Court's          indulgence,               that       puts          us        right


21       after    the         first      of    the     year.           If    we    can       have      until          the           end    of


22       that    first        week       of    January,           which       is    not       quite         three              weeks.           It


23       would be


24                        THE    COURT:             You   are        saying        January            8.         Thank          you.


25                        Counsel          for plaintiff,                   any    concern?



                                 SOUTHERN             DISTRICT             REPORTERS,            P.C.*       e   o




                                                          (212)        805-0300
         KCLMWHIC
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 28 of 31                                                                     27


     1                  MR.       KUSHNER:                 I    have       no    objection             to       the          time    request


 2       of Mr.       Gill.


 3                      I   do        have       a       question          of    the       Court       regarding                   the    scope


 4       of    the    amendment             and          ask    specifically                if    it's          limited             to


 5       pleading       the       condition precedent .


 6                      THE       COURT:                 Thank    you.


 7                      Yes,          it    is       limited to pleading                         the      condition


 8       precedent .          No        good         cause       has       been       shown       for       an          amendment          for


 9       any    other    purpose.                    I    determined             that       there         is        sufficient


10       justification,                 particularly                  in       light       of   my     decision                on    the


11       motion,       to permit             them to             add this             as    a   defense.                     But    the    scope


12       of    the    amendment             is    limited to                   adding that             as       a       defense.           I


13       understand         that           they          expected          to    add       this      as     a       defense          but


14       inadvertently                omitted             it.     I    am       going to          grant             them leave,                but


15       only    to    address           that            one    item       in    the       pleading.


16                      Counsel             for          defendant,             your       amendment                is       due    no    later


17       than   January           8 .


18                      The       other          issue          that       I    think       I   should          take           up    now,


19       having       reviewed your                      submissions,                are    issues          related to


20       discovery .


21                      Counsel             for plaintiff                      has    raised      I       think              legitimate


22       questions .          I       had    some         questions              as    I   reviewed the                       affidavit.


23       The parties,             I     think,           remember              our    conversations                         earlier       about


24       the   nature       of        the   deadlines                 in       the    case management                        plan        and


25       scheduling         order.           At          this     point          I    understand that                        there        are   no



                                  SOUTHERN               DISTRICT              REPORTERS,         P.C.*             •   e




                                                               (212)       805-0300
M
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 29 of 31
         KCLMWHIC                                                                                                                               28


     1   issues          that       require       the    Court's             intervention                and that                the


     2   parties          expect       to    complete             discovery by                the       existing deadline,


     3   given       the       issues       described             in    the       affidavit.              My          hope       would          be,


     4   if    that's          the    case,       the    issues             that       are    described there                         have


     5   been       developed          substantially                   so    that       you       can    be       on       track       to


     6   complete          that       work.


     7                     Let me          just       take    a    few moments                to    talk with the


     8   parties          about       that    question.                 My       expectation             is       that          the


     9   parties          will       meet    the       deadlines             in      the     case       management                plan          and


    10   scheduling             order.        But       based          on    what ' s        included             in       the


    11   affidavit,             I    think    it's       worthwhile                  for     us    to    begin             a


    12   conversation                about    where          you    are.             Let    me     hear       first             from you,


    13   if    I    can,       counsel       for       defendants.


    14                     MR.       GILL:        Yes.        I    do       anticipate,             based             on       what    I       said


    15   in    the       affidavit          and what          I    know,          to    complete          all          discovery               by


    16   the       deadline,          February          1.


    17                     The       statements          I    made          in    the      affidavit              were          what       I


    18   knew       at   the        time,    and       they       have       not       changed,         except                 that    I


    19   anticipated                that    the       affiant,          Mr.       Grzic,          would be             the       corporate


    20   designee,             that    I    was       informed by                opposing          counsel             that       it       would


    21   be    a   different           person.           I    don't          think         that     changes             my       answer.


    22                     I    do    think       I    would       need          —     depending          on          how the


    23   deposition             of    the    corporate             designee             comes       out,          I    would          just


    24   need      the     deposition             of    the       designee             and possibly Mr.                         Grzic.


    25                     And       opposing          counsel,          obviously,               he    will           answer          for



                                     SOUTHERN          DISTRICT          REPORTERS,               P.C.*       •   •



                                                         (212)          805-0300
J*
          Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 30 of 31
          KCLMWHIC                                                                                                                     29


      1   himself,         but he has          indicated to me                  he    only wants                   to take        or    at


      2   this point            indicating the deposition of Yuanda's                                             corporate


      3   designee .            He    has    not    indicated another                     deponent .


      4                    I    see    no    reason       why we       could         not       complete             by    the


      5   deadline         set       forth in the          current         schedule.


      6                    THE       COURT:        Good.     I'm happy               to    hear       that.


      7                    Counsel          for plaintiff,             anything else to                           discuss       on


      8   this      topic before we adjourn?


      9                    MR.       KUSHNER:           Nothing       on   discovery.                 I       don't       think


     10   that      the    limited amendment would cause                              any need to put                      out


     11   dates .         But    if there          is    something that's                  alleged                in this


     12   amended pleading that                     requires          an   additional                document             request,


     13   I   would       ask    the    Court       to    have       responses            on    short             notice     to


     14   those     rather           than    the    full    term under               the       federal             rules .        I


     15   think turnaround time,                        basically,         if    they haven't                      been


     16   produced,           can be        done within ten days .                     So,          therefore,             that


     17   would give us               the    opportunity to take those depositions before


     18   the    discovery            deadline.


     19                   I     do    have    another       request         for       clarification                   on     another


     20   issue .


     21                   THE        COURT:        That's    fine.         Please              go    ahead,          counsel.


     22                   MR.        KUSHNER:        With respect               to    the       Court's             denial        of


     23   the   summary          judgment motion,                I   think       it's       pretty                clear.     But


     24   can   I   inquire,           it's without prejudice                        to a future motion for


     25   summary     judgment              on behalf       of the plaintiff                        against          the



                                     SOUTHERN DISTRICT               REPORTERS,             P.C.      •   •   •



                                                         (212)       805-0300
         Case 1:20-cv-01006-GHW Document 128-3 Filed 07/23/21 Page 31 of 31
          KCLMWHIC                                                                                   30


     1    defendant    after    the   record       is   complete with discovery.              Is    that


     2    correct?


     3                THE    COURT:    Yes,    that's      correct.    Thank          you.


     4                Thank    you,   all.     I     appreciate    your patience.            This


 5       proceeding     is    adjourned.


 6                    (Adjourned)


 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25



                            SOUTHERN   DISTRICT         REPORTERS,    P.C.*   •   •



                                             (212)      805-0300
